     Case 2:20-cv-08767-JFW-JC Document 1 Filed 09/24/20 Page 1 of 9 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7
     Attorneys for Plaintiff
 8
 9                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
10
11                                          )    Case No.
     TERRY FABRICANT, individually          )
12
     and on behalf of all others similarly  )    CLASS ACTION
13   situated,                              )
14                                          )    COMPLAINT FOR VIOLATIONS
     Plaintiff,                             )    OF:
15                                          )
16          vs.                             )       1.      NEGLIGENT VIOLATIONS
                                                            OF THE TELEPHONE
                                            )               CONSUMER PROTECTION
17
     ATLANTIC BUSINESS                      )               ACT [47 U.S.C. §227(b)]
18   CONSULTING & CAPITAL, LLC              )       2.      WILLFUL VIOLATIONS
                                                            OF THE TELEPHONE
19   d/b/a FINANCE FACTORY, and             )               CONSUMER PROTECTION
     DOES 1 through 10, inclusive, and each )               ACT [47 U.S.C. §227(b)]
20   of them,                               )
21                                          )
     Defendant.                             )    DEMAND FOR JURY TRIAL
22
                                            )
23                                          )
24
                                            )
                                            )
25                                          )
26                                          )
27
28         Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of


                               CLASS ACTION COMPLAINT
                                           -1-
     Case 2:20-cv-08767-JFW-JC Document 1 Filed 09/24/20 Page 2 of 9 Page ID #:2




 1   all others similarly situated, alleges the following upon information and belief
 2   based upon personal knowledge:
 3                                NATURE OF THE CASE
 4         1.     Plaintiff brings this action individually and on behalf of all others
 5   similarly situated seeking damages and any other available legal or equitable
 6   remedies resulting from the illegal actions of ATLANTIC BUSINESS
 7   CONSULTING & CAPITAL, LLC d/b/a FINANCE FACTORY (“Defendant”), in
 8   negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
 9   telephone in violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227
10   et seq. (“TCPA”) and related regulations, specifically the National Do-Not-Call
11   provisions, thereby invading Plaintiff’s privacy.
12                               JURISDICTION & VENUE
13         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
14   a resident of California, seeks relief on behalf of a Class, which will result in at
15   least one class member belonging to a different state than that of Defendant, a
16   Maryland limited liability company. Plaintiff also seeks up to $1,500.00 in
17   damages for each call in violation of the TCPA, which, when aggregated among a
18   proposed class in the thousands, exceeds the $5,000,000.00 threshold for federal
19   court jurisdiction. Therefore, both diversity jurisdiction and the damages threshold
20   under the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court
21   has jurisdiction.
22         3.     Venue is proper in the United States District Court for the Central
23   District of California pursuant to 28 U.S.C. § 1391(b) because Defendant does
24   business within the State of California and a substantial portion of the events giving
25   rise to Plaintiff’s claims occurred in this District.
26                                         PARTIES
27         4.     Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
28   residing in Los Angeles County, California and is a “person” as defined by 47


                                  CLASS ACTION COMPLAINT
                                                -2-
     Case 2:20-cv-08767-JFW-JC Document 1 Filed 09/24/20 Page 3 of 9 Page ID #:3




 1   U.S.C. § 153 (39).
 2         5.     Defendant, ATLANTIC BUSINESS CONSULTING & CAPITAL,
 3   LLC d/b/a FINANCE FACTORY (“Defendant”) is an business financing
 4   company, and is a “person” as defined by 47 U.S.C. § 153 (39).
 5         6.     The above named Defendant, and its subsidiaries and agents, are
 6   collectively referred to as “Defendants.” The true names and capacities of the
 7   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 8   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 9   names. Each of the Defendants designated herein as a DOE is legally responsible
10   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
11   Complaint to reflect the true names and capacities of the DOE Defendants when
12   such identities become known.
13         7.     Plaintiff is informed and believes that at all relevant times, each and
14   every Defendant was acting as an agent and/or employee of each of the other
15   Defendants and was acting within the course and scope of said agency and/or
16   employment with the full knowledge and consent of each of the other Defendants.
17   Plaintiff is informed and believes that each of the acts and/or omissions complained
18   of herein was made known to, and ratified by, each of the other Defendants.
19                              FACTUAL ALLEGATIONS
20         8.     Beginning in or around August 2018, Defendant contacted Plaintiff on
21   Plaintiff’s cellular telephone number ending in -1083, in an attempt to solicit
22   Plaintiff to purchase Defendant’s services.
23         9.     When Plaintiff answered the phone did not hear anything, Plaintiff
24   then said “hello” several times before hearing a clicking noise indicative of an
25   ATDS.
26         10.    Defendant used an “automatic telephone dialing system” as defined
27   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
28         11.    Defendant contacted or attempted to contact Plaintiff from telephone


                                  CLASS ACTION COMPLAINT
                                               -3-
     Case 2:20-cv-08767-JFW-JC Document 1 Filed 09/24/20 Page 4 of 9 Page ID #:4




 1   number (240) 324-7500, confirmed to be Defendant’s number.
 2         12.    Defendant’s calls constituted calls that were not for emergency
 3   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 4         13.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 5   express consent” to receive calls using an automatic telephone dialing system or an
 6   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §
 7   227(b)(1)(A).
 8         14.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 9   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
10                               CLASS ALLEGATIONS
11         15.    Plaintiff brings this action individually and on behalf of all others
12   similarly situated, as a member the proposed class concerning the ATDS claim for
13   no prior express consent (hereafter “The ATDS Class”) is defined as follows:
14
                  All persons within the United States who received any
15                solicitation/telemarketing   telephone      calls     from
16                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
17
                  system or an artificial or prerecorded voice and such
18                person had not previously consented to receiving such
19
                  calls within the four years prior to the filing of this
                  Complaint through to the date of class certification.
20
21
22
           16.    Plaintiff represents, and is a member of, The ATDS Class, consisting
23
     of all persons within the United States who received any collection telephone calls
24
     from Defendant to said person’s cellular telephone made through the use of any
25
     automatic telephone dialing system or an artificial or prerecorded voice and such
26
     person had not previously not provided their cellular telephone number to
27
     Defendant within the four years prior to the filing of this Complaint.
28



                                CLASS ACTION COMPLAINT
                                             -4-
     Case 2:20-cv-08767-JFW-JC Document 1 Filed 09/24/20 Page 5 of 9 Page ID #:5




 1         17.    Defendant, its employees and agents are excluded from The Class.
 2   Plaintiff does not know the number of members in The Class, but believes the Class
 3   members number in the thousands, if not more. Thus, this matter should be
 4   certified as a Class Action to assist in the expeditious litigation of the matter.
 5         18.    The Class are so numerous that the individual joinder of all of its
 6   members is impractical. While the exact number and identities of The Class
 7   members are unknown to Plaintiff at this time and can only be ascertained through
 8   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 9   The Class includes thousands of members.            Plaintiff alleges that The Class
10   members may be ascertained by the records maintained by Defendant.
11         19.    Plaintiff and members of The ATDS Class were harmed by the acts of
12   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
13   and ATDS Class members via their cellular telephones thereby causing Plaintiff
14   and ATDS Class members to incur certain charges or reduced telephone time for
15   which Plaintiff and ATDS Class members had previously paid by having to retrieve
16   or administer messages left by Defendant during those illegal calls, and invading
17   the privacy of said Plaintiff and ATDS Class members.
18         20.    Common questions of fact and law exist as to all members of The
19   ATDS Class which predominate over any questions affecting only individual
20   members of The ATDS Class. These common legal and factual questions, which
21   do not vary between ATDS Class members, and which may be determined without
22   reference to the individual circumstances of any ATDS Class members, include,
23   but are not limited to, the following:
24                a.     Whether, within the four years prior to the filing of this
25                       Complaint, Defendant made any telemarketing/solicitation call
26                       (other than a call made for emergency purposes or made with
27                       the prior express consent of the called party) to a ATDS Class
28                       member using any automatic telephone dialing system or any


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:20-cv-08767-JFW-JC Document 1 Filed 09/24/20 Page 6 of 9 Page ID #:6




 1                       artificial or prerecorded voice to any telephone number
 2                       assigned to a cellular telephone service;
 3                b.     Whether Plaintiff and the ATDS Class members were damaged
 4                       thereby, and the extent of damages for such violation; and
 5                c.     Whether Defendant should be enjoined from engaging in such
 6                       conduct in the future.
 7         21.    As a person that received telemarketing/solicitation calls from
 8   Defendant using an automatic telephone dialing system or an artificial or
 9   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
10   claims that are typical of The ATDS Class.
11         22.    Plaintiff will fairly and adequately protect the interests of the members
12   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
13   class actions.
14         23.    A class action is superior to other available methods of fair and
15   efficient adjudication of this controversy, since individual litigation of the claims
16   of all Class members is impracticable. Even if every Class member could afford
17   individual litigation, the court system could not. It would be unduly burdensome
18   to the courts in which individual litigation of numerous issues would proceed.
19   Individualized litigation would also present the potential for varying, inconsistent,
20   or contradictory judgments and would magnify the delay and expense to all parties
21   and to the court system resulting from multiple trials of the same complex factual
22   issues. By contrast, the conduct of this action as a class action presents fewer
23   management difficulties, conserves the resources of the parties and of the court
24   system, and protects the rights of each Class member.
25         24.    The prosecution of separate actions by individual Class members
26   would create a risk of adjudications with respect to them that would, as a practical
27   matter, be dispositive of the interests of the other Class members not parties to such
28   adjudications or that would substantially impair or impede the ability of such non-


                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-08767-JFW-JC Document 1 Filed 09/24/20 Page 7 of 9 Page ID #:7




 1   party Class members to protect their interests.
 2         25.    Defendant has acted or refused to act in respects generally applicable
 3   to The Class, thereby making appropriate final and injunctive relief with regard to
 4   the members of the Class as a whole.
 5                             FIRST CAUSE OF ACTION
 6          Negligent Violations of the Telephone Consumer Protection Act
 7                                   47 U.S.C. §227(b).
 8                             On Behalf of the ATDS Class
 9         26.    Plaintiff repeats and incorporates by reference into this cause of action
10   the allegations set forth above at Paragraphs 1-35.
11         27.    The foregoing acts and omissions of Defendant constitute numerous
12   and multiple negligent violations of the TCPA, including but not limited to each
13   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
14   47 U.S.C. § 227 (b)(1)(A).
15         28.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
16   Plaintiff and the Class Members are entitled to an award of $500.00 in statutory
17   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
18         29.    Plaintiff and the ATDS Class members are also entitled to and seek
19   injunctive relief prohibiting such conduct in the future.
20                           SECOND CAUSE OF ACTION
21    Knowing and/or Willful Violations of the Telephone Consumer Protection
22                                           Act
23                                   47 U.S.C. §227(b)
24                             On Behalf of the ATDS Class
25         30.    Plaintiff repeats and incorporates by reference into this cause of action
26   the allegations set forth above at Paragraphs 1-39.
27         31.    The foregoing acts and omissions of Defendant constitute numerous
28   and multiple knowing and/or willful violations of the TCPA, including but not


                                  CLASS ACTION COMPLAINT
                                              -7-
     Case 2:20-cv-08767-JFW-JC Document 1 Filed 09/24/20 Page 8 of 9 Page ID #:8




 1   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 2   and in particular 47 U.S.C. § 227 (b)(1)(A).
 3         32.    As a result of Defendant’s knowing and/or willful violations of 47
 4   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled to an award of
 5   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 6   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 7         33.    Plaintiff and the Class members are also entitled to and seek injunctive
 8   relief prohibiting such conduct in the future.
 9                                PRAYER FOR RELIEF
10   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
11                             FIRST CAUSE OF ACTION
12          Negligent Violations of the Telephone Consumer Protection Act
13                                   47 U.S.C. §227(b)
14                As a result of Defendant’s negligent violations of 47 U.S.C.
15                §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
16                request $500 in statutory damages, for each and every violation,
17                pursuant to 47 U.S.C. 227(b)(3)(B).
18                Any and all other relief that the Court deems just and proper.
19
20                           SECOND CAUSE OF ACTION
21    Knowing and/or Willful Violations of the Telephone Consumer Protection
22                                           Act
23                                   47 U.S.C. §227(b)
24                As a result of Defendant’s willful and/or knowing violations of 47
25                U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
26                entitled to and request treble damages, as provided by statute, up to
27                $1,500, for each and every violation, pursuant to 47 U.S.C.
28                §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).


                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 2:20-cv-08767-JFW-JC Document 1 Filed 09/24/20 Page 9 of 9 Page ID #:9




 1                Any and all other relief that the Court deems just and proper.
 2         34.    Pursuant to the Seventh Amendment to the Constitution of the United
 3   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
           Respectfully Submitted this 24th Day of September, 2020.
 5
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 6
 7                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
 8
                                           Law Offices of Todd M. Friedman
 9                                         Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               -9-
